UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2012 Commission File Number 1-14542 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED (Translation of registrant’s name into English) Room B 7/Fl., No.132 Min-Sheng East Road, Sec. 3, Taipei, 105, Taiwan Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ
